 
EXHIBIT 10.8


EMPLOYMENT AGREEMENT
 
This agreement made and entered into this 3rd day of June, 2010 by and between
Bacterin, Inc., of Belgrade, MT, hereinafter referred to as “employer”, and John
P. Gandolfo, of Wayne, New Jersey, hereinafter refereed to as “employee”. 
The parties recite that:
A. 
Employer is engaged in the coating of medical devices and processing biologics
and maintains business premises at 600 and 664 Cruiser Lane, Belgrade, MT 59714.

B. 
Employee is willing to be employed by employer, and employer is willing to
employ employee, on the terms and conditions hereinafter set forth.



For the reasons set forth above, and in consideration of the mutual covenants
and promises of the parties hereto, employer and employee covenant and agree as
follows:


AGREEMENT TO EMPLOY AND BE EMPLOYED


Employer hereby employs employee as the Chief Financial Officer at the
above-mentioned premises, and the employee hereby accepts and agrees to such
employment.


DESCRIPTION OF EMPLOYEE’S DUTIES


Subject to the supervision and pursuant to the orders, advice, and direction of
employer, employee shall perform such duties as are customarily performed by one
holding such position in other businesses or enterprises of the same or similar
nature as that engaged in by the employer.  Employee shall additionally render
such other and unrelated services and duties as may be assigned to him or her
from time to time by employer.


MANNER OF PERFORMANCE OF EMPLOYEE’S DUTIES


Employee shall at all times faithfully, industriously, and to the best of his or
her ability, experience, and talent, perform all duties that may be require of
and from him or her pursuant to the express and implicit terms hereof, to the
reasonable satisfaction of employer.  Such duties shall be rendered in the New
York Metropolitan area and at such other place or places as employer shall in
good faith require or as the interests, needs, business, and opportunities of
employer shall require or make advisable.


DURATION OF EMPLOYMENT


Full time employment shall commence on July 6, 2010; provided, however, that
employee shall be available to Company on a part-time basis beginning June 4,
2010 and July 5, 2010 and shall be compensated for his time on an hourly basis,
at an hourly rate of $140 per hour.  Voluntary termination is determined by the
employer and/or employee, but is subject, however, to termination procedures as
provided in Section 8 and 9 hereof and in the Employee Handbook.


COMPENSATION; REIMBURSEMENT


Employer shall pay employee and employee agrees to accept from employer, in full
payment for employee’s services hereunder, base compensation of Two Hundred
Ninety Thousand Dollars ($290,000) per year, payable bi-weekly.  Employee may
also receive a bonus in the amount of 30% of his annual base compensation, if
the following criteria are met:  half the bonus amount ($43,500) shall be
payable if Employer’s annual revenue goal is met or exceeded and half the bonus
amount ($43,500) shall be payable if Employer’s annual earnings goal is met or
exceeded.

 
1

--------------------------------------------------------------------------------

 


Employee shall also receive a grant of stock options subject to the Bacterin
International, Inc. 2004 Stock Incentive Plan as outlined in  that certain Stock
Option Agreement dated June 3, 2010, attached hereto as Exhibit A and
incorporated herein by this reference.


If employee’s employment is terminated by the Company without “Cause,” Employee
shall be entitled to receive his Base Salary for a period of six months, if the
Employee has delivered to the Company a complete release of any claims against
the Company and its directors, officers, Subsidiaries and Affiliates ( other
than the severance payments described in this Section) in form and substance
reasonably satisfactory to the Company and if Employee has not breached any
section of this employment agreement.  The severance payments payable to the
Employee pursuant to this paragraph will be paid biweekly through automatic
deposits; provided that the initial payment of any severance hereunder shall
begin on the eighth day after the Employee has signed the aforementioned
release. For purposes of this Agreement, “Cause” shall mean (i) the commission
of a felony or other crime involving moral turpitude or the commission of any
other act or omission involving theft, dishonesty, disloyalty or fraud with
respect to the Company or any of their customers or suppliers, (ii) reporting to
work under the influence of alcohol or illegal drugs, the use of illegal drugs
(whether or not at the workplace) or other conduct causing the Company or any of
its Subsidiaries substantial public disgrace or disrepute or economic harm,
(iii) substantial and repeated failure to perform duties as reasonably directed
by the Company which is not cured to the Company’s reasonable satisfaction
within 30 days after written notice thereof to Employee, to the extent that such
breach is capable of being cured, (iv) breach of fiduciary duty, gross
negligence or willful misconduct with respect to the Company or (v) any other
material breach of this Agreement which is not cured to the Company’s reasonable
satisfaction within 15 days after written notice thereof to Employee, to the
extent that such breach is capable of being cured.


If Employee’s employment with the company is terminated by the Company in
connection with a “Change of “Control” Employee shall be eligible to receive 12
months’ salary as severance, if the Employee has delivered to the Company a
complete release of any claims against the Company and its directors, officers,
Subsidiaries and Affiliates ( other than the severance payments described in
this Section) in form and substance reasonably satisfactory to the Company and
if Employee has not breached any section of this employment agreement.  The
severance payments payable to the Employee pursuant to this paragraph will be
paid biweekly through automatic deposits; provided that the initial payment of
any severance hereunder shall begin on the eighth day after the Employee has
signed the aforementioned release.  A “Change of Control” shall consist of
either Guy Cook no longer serving as the Chief Executive Officer or a sale of
all or substantially all of the assets of the Company.


INTELLECTUAL PROPERTY

 
The Company will be entitled to and will own all the results and proceeds of the
Employee's services under this Agreement, including, without limitation, all
rights throughout the world to any copyright, patent, trademark or other right
and to all ideas, inventions, products, programs, procedures, formats and other
materials of any kind created or developed or worked on by the Employee during
his/her employment by the Company, and one year after termination, that pertains
to Company business; the same shall be the sole and exclusive property of the
Company; and the Employee will not have any right, title or interest of any
nature or kind therein. Without limiting the foregoing, it will be presumed that
any copyright, patent, trademark or other right and any idea, invention,
product, program, procedure, format or material created, developed or worked on
by the Employee at any time during the term of her employment will be a result
or proceed of the Employee's services under this Agreement. The Employee will
take such action and execute such documents as the Company may request to
warrant and confirm the Company's title to and ownership of all such results and
proceeds and to transfer and assign to the Company any rights which the Employee
may have therein.

 
2

--------------------------------------------------------------------------------

 


EMPLOYEE’S LOYALTY TO EMPLOYER’S INTERESTS


Employee shall devote all of his or her time, attention, knowledge, and skill
solely and exclusively to the business and interests of employer, and employer
shall be entitled to all benefits, emoluments, profits, or other issues arising
from or incident to any and all work, services, and advice of employee. 
Employee expressly agrees that during the term hereof he or she will not be
interested, directly or indirectly, in any form, fashion, or manner, as partner,
officer, director, stockholder, advisor, employee, or in any form or capacity,
in any other business similar to employer’s business or any allied trade, except
that nothing herein contained shall be deemed to prevent or limit the right of
employee to invest any of his or her surplus funds in the capital stock or other
securities of any corporation whose stock or securities are publicly owned or
are regularly traded on any public exchange, nor shall anything herein contained
by deemed to prevent employee from investing or limit employee’s right to invest
his or her surplus funds in real estate.


NONDISCLOSURE OF INFORMATION CONCERNING BUSINESS


Employee will not at any time, in any fashion, form, or manner, either directly
or indirectly divulge, disclose, or communicate to any person, firm, or
corporation in any manner whatsoever any information of any kind, nature, or
description concerning any matters affecting or relating to the business of
employer, including, without limitation, the names of any of it’s customers, the
prices it obtains or has obtained, or at which it sells or has sold its
products, or any other information concerning the business of employer, its
manner of operation, or its plans, processes, or other date of any kind, nature,
or description without regard to whether any or all of the foregoing matters
would be deemed confidential, material, or important.  The parties hereby
stipulate that, as between them, the foregoing matters are important, material,
and confidential, and gravely affect the effective and successful conduct of the
business of employer, and its good will, and that any breach of the terms of
this section is a material breach of this agreement.


OPTION TO TERMINATE ON PERMANENT DISABILITY OF EMPLOYEE


Notwithstanding anything in this agreement to the contrary, employer is hereby
given the option to terminate this agreement in the event that during the term
hereof employee shall become permanently disabled, as the term “permanently
disabled” is hereinafter fixed and defined.  Such option shall be exercised by
employer giving notice to employee by registered mail, addressed to him or her
in care of employer at the above stated address, or at such other address as
employee shall designate in writing, of its intention to terminate this
agreement on the last day of the month during which such notice is mailed. 


On the giving of such notice this agreement and the term hereof shall cease and
come to an end on the last day of the month in which the notice is mailed, with
the same force and effect as if such last day of the month were the date
originally set forth as the termination date.  For purposes of this agreement,
employee shall be deemed to have become permanently disabled if, during any year
of the term hereof, because of ill health, physical or mental disability, or for
other causes beyond his or her control, he or she shall have been continuously
unable or unwilling or have failed to perform his or her duties hereunder for
thirty (30) consecutive days, or if, during any year of the term hereof, he or
she shall have been unable or unwilling or have failed to perform his or her
duties for a total period of thirty (30) days, whether consecutive or not.  For
the purposes hereof, the term “any year of the term hereof” is defined to mean
any period of 12 calendar months commencing on the first day of January and
terminating on the last day of December of the following year during the term
hereof.


DISCONTINUANCE OF BUSINESS AS TERMINATION OF EMPLOYMENT


Anything herein contained to the contrary notwithstanding, in the event that
employer shall discontinue operations at the premises mentioned above, then this
agreement shall cease and terminate as of the last day of the month in which
operations cease with the same force and effect as if such last day of the month
were originally set forth as the termination date hereof..

 
3

--------------------------------------------------------------------------------

 
 
EMPLOYEE’S COMMITMENTS BINDING ON EMPLOYER ONLY ON WRITTEN CONSENT


Employee shall not have the right to make any contracts or other commitments for
or on behalf of employer without the written consent of the employer.



CONTRACT TERMS TO BE EXCLUSIVE


This written agreement contains the sole and entire agreement between the
parties, and supersedes any and all other agreements between them.  The parties
acknowledge and agree that neither of them has made any representation with
respect to the subject matter of this agreement or any representations inducing
the execution and delivery hereof except such representations as are
specifically set forth herein, and each party acknowledges that he, she or it
has relied on his, her or its own judgment in entering into the agreement.  The
parties further acknowledge that any statements or representations that may have
heretofore been made by either of them to the other are void and of no effect
and that neither of them has relied thereon on connection with his, her or its
dealings with the other.


WAIVER OR MODIFICATION INEFFECTIVE UNLESS IN WRITING


No waiver or modification of this agreement or of its covenant, condition, or
limitation herein contained shall be valid unless in writing and duly executed
by the party to be charged therewith.  Furthermore, no evidence of any waiver or
modification shall be offered or received in evidence in any proceeding,
arbitration, or litigation between the parties arising out of or affecting this
agreement, or the rights or obligations of any party hereunder, unless such
waiver or modification is in writing, duly executed as aforesaid.  The
provisions of this paragraph may not be waived except as herein set forth.


CONTRACT GOVERNED BY LAW


This agreement and performance hereunder and all suits and special proceedings
hereunder shall be construed in accordance with the laws of the State of
Montana.


BINDING EFFECT OF AGREEMENT


This agreement shall be binding on and inure to the benefit of the respective
parties and their respective heirs, legal representatives, successors, and
assigns.


Executed on the date first above written.


/s/ John Gandolfo
 
/s/ Guy Cook
     
“Employee”
 
“Employer”



Additional Benefits as outlined in the employee manual:

 
4

--------------------------------------------------------------------------------

 

Exhibit A
Stock Option Grant Agreement

 
5

--------------------------------------------------------------------------------

 